Order reversed, without costs, and matter remitted to Special Term with instructions to dismiss defendant’s application to modify the injunction and his motion to set aside the subpoena upon the ground that the issues are moot (1) because defendant desires to withdraw his application to modify the 1939 injunction; and (2) because the issuance of such a subpoena as is here attacked is now authorized by new subdivision 4 of section 359-g of the General Business Law. No opinion.
Concur: Chief Judge Desmond and Judges Dye, Fuld, Van Voorhis, Burke, Foster and Scileppi.